DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the request for continued examination filed June 3, 2022.
Claims 4, 6, 9, 12-14, and 20 have been previously canceled.
Claims 1-3, 5, 7-8, 10-11, 15-19, and 21-27 are in their original or a previous presentation.
Claims 1-3, 5, 7-8, 10-11, 15-19, and 21-27 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 8, 10, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen-Solal (US PG Pub. 2016/0162745) in view of Rolston (US PG Pub. 2010/0211872).

Claim 1
	Regarding claim 1, Cohen-Solal teach
A database computing system for processing digital medical images
Par. [0006], “The following describes an approach to match findings between a current image data set and a prior study and, optionally, provide a notification when a match is found. The user can then decide to follow-up on the suggestion and display the matching image slice and location of the relevant finding in the prior study.”
The database computing system comprising: a non-transitory computer-readable storage medium storing software instructions, and one or more computer processors in communication with the non-transitory computer-readable medium, the one or more computer processors configured to execute the software instructions in order to cause the database computing system to:
Par. [0009], “In another aspect, a computer readable storage medium is encoded with computer readable instructions, which, when executed by a processer, causes the processor to: detect a focus of attention of an observer of an anatomical image, of a set of images, displayed on a monitor, determine a location of the anatomical image includes tissue with a finding of interest based on the focus of attention, identify an anatomical image, from an earlier acquired imaging data set, with a same tissue as the displayed image, and visually displaying graphical indicia, concurrently with the image, that identifies the earlier acquired image.”
Display a user interface on an electronic display
Par. [0020], “The computer system 100 further includes a data retriever 112 that receives as an input, via the input device(s) 108, a signal identifying an imaging data set to retrieve for a patient. For this, the computer system 100 may first visually present in a graphical user interface (GUI) or the like a list of stored patient studies, from which a user can select an imaging data set to load.”
The user interface including at least: a first medical image of a first image series displayed in a first image pane in a first location within the user interface; and a first comparison image of a comparison image series displayed in a second image pane in a second location within the user interface
Par. [0021], “The user selects one of the imaging data sets via the input device(s) 108. In the illustrated example, the data retriever 112 retrieves the imaging data set from the memory 106, the imaging system(s) 102, and/or the image data repository 104. The selected imaging data set may be an initial imaging data set of the patient to be read or a follow-up imaging data set of the patient for reading and comparison with a previously generated data set of the patient.”
Par. [0022]-[0024] describe the process for using an identifier to determine a comparison image series and then calculating scores to match the images within the two data sets
Par. [0025], “A rendering engine 116 visually presents the retrieved imaging data via a monitor of the output device(s) 110. Where the signal identifies a follow-up imaging data set, both the follow-up image and the previously generated image are displayed. The two imaging data sets can be displayed using multiple monitors, one data set per monitor, or a single monitor, e.g., using split screen, toggle back and forth, and/or other approach.”
In response to receiving a first user input associated with the first image pane, set the first image pane as being a currently selected pane within the user interface
Par. [0020], “The computer system 100 further includes a data retriever 112 that receives as an input, via the input device(s) 108, a signal identifying an imaging data set to retrieve for a patient. For this, the computer system 100 may first visually present in a graphical user interface (GUI) or the like a list of stored patient studies, from which a user can select an imaging data set to load.”
This shows the selection of the data set to load, which would be the main imaging data set displayed. Therefore, the user input would be associated with the first image pane, and by selecting the current data set that is to be compared, it would identify the data in the first image pane as the currently selected pane
Par. [0054]-[0056] shows that user loads the follow up imaging study (i.e., the current study that is to be compared against prior studies) and scrolling through the images in that study. 
This shows that when the selected first imaging series is selected to be loaded, it is populated in a first image pane for display and the user has the ability to scroll through the images from the follow up study to be displayed in the first pane.
In response to receiving, after receiving the first user input, a second user input indicating a direction of movement within the first image series while the first image pane is set as the currently selected pane within the user interface
Par. [0026], “An image selector 118 allows an operator, via the input device(s) 108, to scroll, jump, and/or otherwise navigate through and select an image (slice) for the rendering engine 116 to visually present via the monitor of the output device(s) 110. The image selector 118 maintains, in real-time, the displayed image slice number, the series in an imaging examination data, etc.”
An input that allows the operator to scroll through images would indicate a direction of movement within the image series.
Replace, in the currently selected first image pane, the first medical image of the first image series with a second medical image adjacent to the first medical image in the first image series
Par. [0026], “An image selector 118 allows an operator, via the input device(s) 108, to scroll, jump, and/or otherwise navigate through and select an image (slice) for the rendering engine 116 to visually present via the monitor of the output device(s) 110. The image selector 118 maintains, in real-time, the displayed image slice number, the series in an imaging examination data, etc.”
Allowing the user to “navigate through and select an image (slice) for the rendering engine to visually present via the monitor” is replacing the current image with the next image that is selected by the user navigating through the images.
Identify, based on one or more attributes of the second medical image of the first image series, a second comparison image of the first comparison image series
Par. [0023], “The previous data identifier 114 can instead be employed during observation of images of the follow up imaging data set. In this instance, a previously generated image from a previously generated image data set is identified by computing a normalized weighted score between the currently observed image and images of the data sets. For example, if an image is generated with data from a same modality, a binary count of 1 is added to the score. The same counting is done for anatomy, series, image slice number, etc.”
Par. [0024], “As a result, each finding has a real-time score. If a highest score passes a certain threshold, the images are considered a match.”
By performing this matching process on “the currently observed image” using “a real-time score”, the system will identify the corresponding image for each new image from the first series displayed in the interface.
Par. [0040], “By automatically displaying the corresponding image, the observer need not have to scroll through the previously generated imaging data set to find this image, saving time. The logic 132 can display visual feedback or indicia such as an icon, text, a graphic, etc. over the display of the follow-up image, apprising the observer that a match was found and is displayed on the other monitor.”
Par. [0047], “When the patient returns for a follow-up exam or for a monitoring purpose during or after treatment, the system 100 reduces the navigation effort to go over the stack of prior images by suggesting potential matches between a present finding currently observed by the radiologist and prior ones from past studies.”
Replace, in the second image pane in the displayed user interface, the first comparison image of the first comparison image series with the second comparison image of the first comparison image series
Par. [0025], “A rendering engine 116 visually presents the retrieved imaging data via a monitor of the output device(s) 110. Where the signal identifies a follow-up imaging data set, both the follow-up image and the previously generated image are displayed. The two imaging data sets can be displayed using multiple monitors, one data set per monitor, or a single monitor, e.g., using split screen, toggle back and forth, and/or other approach.”
Because the system is finding the matching images from the previous data set and displaying it with the image from the first image series, when a new image is selected from the first image series, a second comparison image will replace the first comparison image.
Par. [0040], “By automatically displaying the corresponding image, the observer need not have to scroll through the previously generated imaging data set to find this image, saving time. The logic 132 can display visual feedback or indicia such as an icon, text, a graphic, etc. over the display of the follow-up image, apprising the observer that a match was found and is displayed on the other monitor.”
In response to receiving, after receiving the second user input, a third user input, replace, in the currently selected first image pane of the displayed user interface, the second medical image of the first image series with a first medical image of a second image series, identify, based on one or more attributes of the second image series, a second comparison image series matching the one or more attributes of the second image series, and replace, in the second image pane in the displayed user interface, the second comparison image of the first comparison image series with a first comparison image of the second comparison image series
These limitations regarding the replacement of the first image series with the second image series and identifying a corresponding comparison image series matching the attributes of the second image series are simply repeating the steps of placing the first image of the first image series, identifying a first comparison image series, and displaying a comparison image from the comparison image series in a second pane in the display.
Wherein the first user input is different from the second user input 
The input used to select the first image described in par. [0020] is different from the input used to navigate through the series described in par. [0024].
However, Cohen-Solal does not teach
In response to receiving, after receiving the second user input, a third user input indicating a direction of movement between image series while the first image pane is set as the currently selected pane within the user interface replacing the second image from the first series with a first image of a second series
Wherein the first user input is different from the second user input and the third user input is different from the first user input and the second user input
Rolston teaches
In response to receiving, after receiving the second user input, a third user input indicating a direction of movement between image series while the first image pane is set as the currently selected pane within the user interface replacing the second image from the first series with a first image of a second series
Par. [0076] describes the ability to select a “card” from an application stack by providing user input to vertically cycle through the cards in the stack. 
Par. [0077] describes the ability to select between the different application stacks by providing input indicating a horizontal direction, which then moves the current stack out of the main area and replaces it with the next stack in the order.
Although this is not in the medical imaging field, it is considered analogous art because an interface that allows for the navigation between multiple stacks of applications where each stack comprising a plurality of cards provides a solution to a problem similar to navigating between different series of images where each series comprises a plurality of images, which would be identifying a way to easily navigate through multiple groups of individual, related entities.
Additionally, Par. [0025] explains that, although the exemplary embodiments generally show the interface being implemented on a mobile device with a touchscreen user input, the invention could be implemented on larger devices, such as a personal computer, and with other types of user input methods, such as arrow keys, a keyboard, or a mouse.
Wherein the third user input is different from the first user input and the second user input
The Cohen-Solal reference already teaches a way to select the series for display (the first input) and navigating through the first series (the second input) that are different from each other. Cohen-Solal does not teach a third input that is different from the first and second inputs.
Par. [0077] describes an ability to navigate between stacks by providing input indicating a horizontal direction of movement between the stacks. This is different from how the entities within the stack are navigated, which is done by providing input indicating a vertical direction of movement throughout the stack. 
Also, the horizontal and vertical inputs used to navigate between stacks and within stacks, respectively, are different from the first input described in Cohen-Solal, which is receiving a user selection of a series to view.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cohen-Solal the ability to receive a third input indicating a direction of movement between a set of groups after receiving a second input indicating a direction of movement within one group of the set of groups, wherein the third user input is different from the first and second inputs, as taught by Rolston, because it is an intuitive and user-friendly design for organizing and navigating a user interface (Rolston, par. [0005]-[0006], [0020], [0080]).

Claim 2
	Regarding claim 2, the combination of Cohen-Solal and Rolston teaches all the limitations of claim 1. Cohen-Solal further teaches 
The first comparison image of the first comparison image series is identified based on one or more matching rules
Par. [0022], “Where the signal identifies a follow-up imaging data set, a previous data identifier 114 is used to identify a previously generated and stored imaging data set corresponding to the follow-up imaging data set. The previously generated and stored imaging data set is identified as related to a follow-up imaging data set for example based on imaging protocol, scanned anatomy of interest, imaging modality, and/or other data, and/or by the most recent (chronologically) scan of the patient.”

Claim 3
	Regarding claim 3, the combination of Cohen-Solal and Rolston teaches all the limitations of claim 1. Cohen-Solal further teaches
The second comparison image of the first comparison image series being further identified based on one or more matching rules
Par. [0023], “The previous data identifier 114 can instead be employed during observation of images of the follow up imaging data set. In this instance, a previously generated image from a previously generated image data set is identified by computing a normalized weighted score between the currently observed image and images of the data sets. For example, if an image is generated with data from a same modality, a binary count of 1 is added to the score. The same counting is done for anatomy, series, image slice number, etc.”
Par. [0024], “As a result, each finding has a real-time score. If a highest score passes a certain threshold, the images are considered a match.”
By performing this matching process on “the currently observed image” using “a real-time score”, the system will identify the corresponding image for each new image from the first series displayed in the interface.

Claim 5
	Regarding claim 5, the combination of Cohen-Solal and Rolston teaches all the limitations of claim 1. Cohen-Solal further teaches
The comparison image series includes a second plurality of comparison images, a first medical exam is associated with a patient and the first image series, the comparison medical exam is also associated with the patient and the first comparison image series, and the first image series was acquired at a time different than the comparison image series
Par. [0006], “The following describes an approach to match findings between a current image data set and a prior study and, optionally, provide a notification when a match is found. The user can then decide to follow-up on the suggestion and display the matching image slice and location of the relevant finding in the prior study. In one instance, this avoids having to have the clinician go through all the prior image slices for a given series in search of a corresponding finding, resulting in a much quicker visual comparison, faster finding annotation and report editing. This approach can also identify when a new finding in a current image data set has not been annotated in the previous image data set, when a finding in the previous image data set may have been missed in the current image data set, and/or reduce the scan extent (and hence dose) in a follow-up imaging procedure.”
Par. [0022], “Where the signal identifies a follow-up imaging data set, a previous data identifier 114 is used to identify a previously generated and stored imaging data set corresponding to the follow-up imaging data set. The previously generated and stored imaging data set is identified as related to a follow-up imaging data set for example based on imaging protocol, scanned anatomy of interest, imaging modality, and/or other data, and/or by the most recent (chronologically) scan of the patient.”


The first location of the first image pane and the second location of the second image pane are adjacent to one another
Par. [0025], “The two imaging data sets can be displayed using multiple monitors, one data set per monitor, or a single monitor, e.g., using split screen, toggle back and forth, and/or other approach.”

Claim 8
	Regarding claim 8, the combination of Cohen-Solal and Rolston teaches all the limitations of claim 1. Cohen-Solal further teaches
The first and second image panes being adjacent to one another
Par. [0025], “The two imaging data sets can be displayed using multiple monitors, one data set per monitor, or a single monitor, e.g., using split screen, toggle back and forth, and/or other approach.”

Claim 10
	Claim 10 is a method claim that recites performing a method that is the same or substantially similar to the functions performed by the system of claim 1. Cohen-Solal discloses the following limitations not taught by the rejection of claim 1.
The comparison medical exam being also associated with the patient, wherein the second medical exam being acquired at a time different from the first medical exam
Par. [0003], “Patient follow-up may include consecutive studies performed with the same imaging protocols (i.e. same modality, same scanned body part and scanner parameters).”
Par. [0022], “Where the signal identifies a follow-up imaging data set, a previous data identifier 114 is used to identify a previously generated and stored imaging data set corresponding to the follow-up imaging data set. The previously generated and stored imaging data set is identified as related to a follow-up imaging data set for example based on imaging protocol, scanned anatomy of interest, imaging modality, and/or other data, and/or by the most recent (chronologically) scan of the patient.”
The first medical image of the comparison image series matches the first medical image of the first image series in at least one attribute such that the first medical image of the first image series and first medical image of the comparison image series may be usefully compared for diagnosis
Par. [0023], “The previous data identifier 114 can instead be employed during observation of images of the follow up imaging data set. In this instance, a previously generated image from a previously generated image data set is identified by computing a normalized weighted score between the currently observed image and images of the data sets. For example, if an image is generated with data from a same modality, a binary count of 1 is added to the score. The same counting is done for anatomy, series, image slice number, etc.”
Par. [0024], “As a result, each finding has a real-time score. If a highest score passes a certain threshold, the images are considered a match.”
Please refer to the rejection of claim 10 for additional limitations.

Claim 24
	Regarding claim 24, the combination of Cohen-Solal and Rolston teaches all the limitations of claim 1. Cohen-Solal further teaches
Wherein each of the first image pane and the second image pane have distinct borders that are separate from each other
Par. [0025], “The two imaging data sets can be displayed using multiple monitors, one data set per monitor, or a single monitor, e.g., using split screen, toggle back and forth, and/or other approach.”
A “split-screen” means that the display screen is split into multiple different displays that are separate from each other.

Claim 25
	Regarding claim 25, the combination of Cohen-Solal and Rolston teaches all the limitations of claim 1. Cohen-Solal further teaches
The first input being a user making a selection of a data set to be populated in the first image pane
Par. [0021], “The user selects one of the imaging data sets via the input device(s) 108. In the illustrated example, the data retriever 112 retrieves the imaging data set from the memory 106, the imaging system(s) 102, and/or the image data repository 104. The selected imaging data set may be an initial imaging data set of the patient to be read or a follow-up imaging data set of the patient for reading and comparison with a previously generated data set of the patient.”
The ability to select an image for manipulation by hovering a mouse over an object on the screen and clicking on the object
Par. [0042], “If the observer decides to consider the match, the observer can hover a mouse over and/or click on the icon and the corresponding finding in a prior study appears on the other monitor to evaluate and confirm the match.”
However, Cohen-Solal does not explicitly teach
The first user input including at least one of a mouse cursor hovering over an image pane, the user clicking an image pane, the user’s hand being located near an image pane, or an image pane being highlighted in the user interface
It would have been obvious to one having skill in the art before the effective filing date of this application to add to the ability to make a selection regarding the selection of the first image pane of the system of Cohen-Solal and Rolston the ability to have the first user input include at least a mouse cursor hovering over an image pane and the user clicking an image pane, as taught by Cohen-Solal, because hovering a mouse cursor over an object is one method of user input described in the invention of Cohen-Solal that can be used as a method input by which items in a graphical user interface can be selected (see Cohen-Solal, par. [0042]).

Claim 26
Regarding claim 26, the combination of Cohen-Solal and Rolston teaches all the limitations of claim 25. However, Cohen-Solal does not teach
The second user input including at least one of: a scroll of a mouse wheel, a forward-and-back hand gesture movement, or a hand rotation gesture
Rolston teaches
The second user input including at least one of: a scroll of a mouse wheel, a forward-and-back hand gesture movement, or a hand rotation gesture
Par. [0076]-[0077]
The ability to scroll through the stacks vertically using a touch gesture is a gesture that is instructing the stack to cycle either forward or backward through the stack. This is considered to be a forward-and-back hand gesture
The type of input for the second user input cited to in this rejection is the same section of the Rolston that was cited to as part of the rejection of claim 1 used to teach the second input. Therefore, the limitation would have already been taught by the combination of references, and the motivation and rationale to combine references is incorporated herein.

Claim 27
	Regarding claim 27, the combination of Cohen-Solal and Rolston teaches all the limitations of claim 26. However, Cohen-Solal does not teach
The third user input including at least one of: pressing an arrow key, a page-up key or a page-down key, or a side-to-side hand gesture movement
Par. [0076]-[0077]
Par. [0025], “Where computer device 200 is a mobile phone, PDA, mobile computer, GPS or device of similar size, it may be particularly suitable for display device 230 to include a touch screen as a user input device. Arrow keys, a keyboard, a mouse, or any other user input device may also be used, as appropriate per the size of the associated display device 230 and/or computer device 200.”
The type of input for the third user input cited to in this rejection is the same section of the Rolston that was cited to as part of the rejection of claim 1 used to teach the third input. Therefore, the limitation would have already been taught by the combination of references, and the motivation and rationale to combine references is incorporated herein.

Claim(s) 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cohen-Solal and Rolston, in further view of Hafey (US Pat. 7,058,901).

Claim 7
	Regarding claim 7, the combination of Cohen-Solal and Rolston teaches all the limitations of claim 1. However, Cohen-Solal does not explicitly teach
In response to a fourth user input, freeze at least the second image pane such that a medical image displayed in the second image pane is not replaced in response to the second or third user inputs
Hafey teaches
In response to a fourth user input, freeze at least the second image pane such that a medical image displayed in the second image pane is not replaced in response to the second or third user inputs
Col. 4, ln. 11-40, “The medical informatics system permits a user to link series within the canvas. With this feature, as a user scrolls through slices of a first series, the second series, linked to the first series, is also scrolled. The medical informatics system also permits linking of any image or series, including images and series displayed in floating windows. The user interface also permits a user to clone a series for display at different window widths and window levels ("WW/WL") (i.e., contrast and brightness, respectively). The user interface further permits a user to scroll a CT/MR series to a particular slice, and then link this series to another series for simultaneous cine. In addition, the medical informatics system maintains, for simultaneous cine between two series, the same anatomical position for both series, even if the series contains a different number of slices or different slice spacings. For example, a first series may contain 100 slices within an anatomical position of a patient, and a second series may contain only 10 slices within the same anatomical position of the patient. For this example, the simultaneous cine feature displays 10 slices of the first series for every 1 slice of the second series. WW/WL acted upon any of the three display modes is inherited by subsequent display of that series or image during the current session. This includes larger windows created for a series or image. Multiple link channels are supported, as indicated by a number by a link icon and a drop down selection option at the point of linking. For this embodiment, the user may move through a single or link series with a scroll wheel on a cursor control device, pan and zoom around CR/DR images, and use the left button of the cursor control device to change WW/WL.”
Col. 4, ln. 47-55, “Linked images and series may also be displayed in floating windows. In one embodiment for implementing this feature, the user double clicks on a linked image, or selects multiple series /images, to receive a display of a collage of those series /images, each displayed as a floating window. In this view, the user may cine through the series, as described above, linked or unlink two series, change the WW/WL with the right mouse button, or pan and zoom with a single or linked CT/DR images.”
Unlinking the series would be a user input that stops the linked series from being manipulated by the user input used to navigate the first series.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cohen-Solal and Rolston the ability to unlink two linked series being viewed in a system, as taught by Hafey, because a system that has an option of linking two series for simultaneous viewing should also have an option for unlinking those series when the simultaneous viewing option is no longer desired (see Hafey, col. 4, ln. 51-60).

Claims 11
	Claim 11 is a method claim dependent from claim 10 that recites method steps that are the same or substantially similar to the functions of the systems of claim 7. Please refer to the rejections of claims 10 and 7.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cohen-Solal and Rolston, in further view of Aharon (US PG Pub. 2004/0027359).

Claim 15
	Regarding claim 15, the combination of Cohen-Solal and Rolston teaches all the limitations of claim 1. However, Cohen-Solal does not teach
Determine, based on one or more attributes of the second medical image of the first image series, that no medical image of the comparison image series corresponding to the second medical image of the first image series exists
Replace the first medical image of the comparison image series with a placeholder in the second image pane
Aharon teaches
Determine, based on one or more attributes of the second medical image of the first image series, that no medical image of the comparison image series corresponding to the second medical image of the first image series exists
Par. [0014], “According to another aspect of the present invention, the method further includes the step of matching images from each group to be displayed simultaneously, wherein the matching step further comprises determining if a common attribute of each image from the plurality of groups are within a predetermined threshold. If the images are outside the predetermined threshold, the method displays at least one image representing one group and displays a blank image representing the other group.”
Replace the first medical image of the comparison image series with a placeholder in the second image pane
Par. [0039], “Images from the same data sets will always be displayed on the same screen location. For example, in a 1by2 layout, all viability images will be on the left side and all CINE images on the right side. Images that cannot be matched will be displayed alone without any image in the corresponding image location from the other data set, e.g., a blank image.”
See also Tables 1 and 2 and Par. [0045]
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cohen-Solal and Rolston the ability to determine whether an image does not have a corresponding image in the comparison series and present the images that do not have a corresponding image for comparison along with a blank image as a placeholder, as taught by Aharon, because it allows accurate comparison of the data sets by displaying all the images while only showing side by side comparisons of images suitable for direct comparison (e.g., same orientation, position, etc.) (see Aharon, par. [0040]). 

Claim 16
	Regarding claim 16, the combination of Cohen-Solal, Rolston, and Aharon teaches all the limitations of claim 15. However, Cohen-Solal does not teach
The placeholder comprising at least one of a blank image or an absence of an image
Aharon teaches
The placeholder comprising at least one of a blank image or an absence of an image
Par. [0045], “In Tables 1 and 2, "None" indicates no image was found within the specified threshold and a blank image is displayed.”
This limitation is taught by the same portion of the reference used to reject limitations in claim 15. The motivation and rationale to combine for this combination is also the same as the motivation and rationale to combine references used in claim 15. Therefore, the motivation and rationale statement used to combine the Aharon reference to the combination of Cohen-Solal in claim 15 is incorporated herein.

Claim(s) 17-18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cohen-Solal and Rolston, in further view of Canda (US PG Pub 2013/0195329).

Claim 17
	Regarding claim 17, the combination of Cohen-Solal and Rolston teaches all the limitations of claim 1. However, Cohen-Solal does not explicitly teach
The one or more attributes includes a view type
Canda further teaches
The one or more attributes includes a view type
Par. [0006], “The image registration includes a transformation of the spatial coordinates of a first image with those of the second image. Depending on the type of acquisition method or the modality that is used, the image registration is a necessarily complex task… Depending on the examination, up to 30-40 image volumes can be produced. The problem is then presented that the "correct" image data of the prior examination must be combined with the respective "correct" image data of the current examination.”
Par. [0028], “Additional criteria are, for example, a number of slices (in order to penalize localizers), an image type (in order to penalize composite images or TimCT images, and thus to prefer the local, body region-specific registrations), which can be used as a fine tuning.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cohen-Solal and Rolston the ability to analyze the images to determine respective view types of each image, as taught by Canda, because the view type is one criteria that can be used to identify similar images (see Canda, par. [0006]-[0028]).

Claim 18
	Regarding claim 18, the combination of Cohen-Solal, Rolston, and Canda teaches all the limitations of claim 17. However, Cohen-Solal does not explicitly teach 
The first medical image of the first image series and the first comparison image of the first comparison image series have a common view type
Canda further teaches
The first medical image of the first image series and the first comparison image of the first comparison image series have a common view type
 [0043], “The device also has a registration unit (likewise to be understood in the sense of "pair determination unit") that is designed to automatically register the image data of the MR study with the image data of the reference stud(y/ies). For this purpose, registered image pairs or image tuples are generated in which a similarity measurement is implemented by means of a similarity measurement device for each respective master from the MR study to search for at least one reference study that satisfies preconfigurable similarity conditions, or to search for a similar reference master of the reference study.”
Par. [0027], “This takes place wholly automatically according to preconfigurable cluster criteria. A cluster is a group formation according to defined properties. The clusters thus comprise image data or, respectively, slice images that have specific cluster criteria in common. According to a significant aspect of the invention, the cluster criteria are based exclusively on DICOM header attributes. The cluster criteria can thus be read out very quickly from the DICOM header. The cluster criteria are advantageously based on the spatial coordinates of the examined body region. Alternatively (and in the event that it reliably exists), the header attribute "Body Part Examined" can also be resorted to (however, this attribute is not absolutely necessary for the realization of the achievement of the object according to the invention, such that at this point it is expressly indicated that an image registration/image pair registration is also executed without the header attribute "Body Part Examined").”
Par. [0028], “In other embodiments, other master criteria can be defined and/or preconfigured here so that the spatial coverage and the resolution are not the sole criteria for the master determination. Additional criteria are, for example, a number of slices (in order to penalize localizers), an image type (in order to penalize composite images or TimCT images, and thus to prefer the local, body region-specific registrations), which can be used as a fine tuning.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cohen-Solal, Rolston, and Canda the ability to use series of images where all the images in the series share a common view type, as taught by Canda, because knowing that the first images in a series have a common view type makes the series of images easier to analyze and register (see Canda, par. [0027]-[0028]). 

Claim 23
	Regarding claim 23, the combination of Cohen-Solal and Rolston teaches all the limitations of claim 1. However, Cohen-Solal does not explicitly teach 
Registering the medical images of the first image series so as to enable efficient comparison of the medical images of the first image series
Canda further teaches
Registering the medical images of the first image series so as to enable efficient comparison of the medical images of the first image series
Par. [0018], “Automatic registration of the image data of the MR study with the image data of the reference study to form registered image pairs (or image tuples, given multiple reference studies), in which similarity measurement is implemented for each respective master from the MR study to search for at least one reference study that satisfies preconfigurable similarity conditions, or to search for a similar reference master of the reference study.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cohen-Solal and Rolston the ability to register the medical images of the image series, as taught by Canda, because it ensures that the pairs of images are synchronized, which makes the image pairs easier to evaluate and analyze (see Canda, par. [0004]-[0005]). 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cohen-Solal and Rolston, in further view of Westerhoff (US Pat. 8,976,190).

Claim 19
	Regarding claim 19, the combination of Cohen-Solal and Rolston discloses all the limitations of claim 1. However, Cohen-Solal does not explicitly teach
The plurality of medical images comprising chest radiograph images
Col. 6, ln. 9-20 shows that selection can be based on anatomical region and imaging modality with Chest and CR being options. Attempting to find a study to match a chest x-ray with the selection parameters limited to CHEST and CR would result in the plurality of medical images being chest radiograph images.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cohen-Solal and Rolston the ability to have the plurality of medical images comprise chest radiograph images, as taught by Westerhoff, because chest radiograph is a type of imaging modality that can be used in selecting an image for comparison, so a search according to those parameters would result in such a plurality of medical images (see Westerhoff, col. 6).

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cohen-Solal and Rolston, in further view of Reicher (US PG Pub. 2012/0194540).

Claim 21
	Regarding claim 21, the combination of Cohen-Solal and Rolston teaches all the limitations of claim 1. However, Cohen-Solal does not explicitly teach
Determining the first and second locations of the respective first and second image panes based on one or more user preferences
Reicher teaches
Determining the first and second locations of the respective first and second image panes based on one or more user preferences
Par. [0035], “In addition, the display rules may or may not define how many images or image series are displayed per monitor, a display grid (2.times.3, 5.times.4, etc.), or whether like images are displayed neighboring each other side by side horizontally or vertically.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cohen-Solal and Rolston the ability to determine the locations of the image panes according to user preferences, as taught by Reicher, because it allows a user to set up the system so that the images are displayed to the user in a way that makes the images easy to view and compare (see Reicher, par. [0030]-[0031], [0034]-[0035])

Claim 22
	Regarding claim 22, the combination of Cohen-Solal and Rolston teaches all the limitations of claim 14. However, Cohen-Solal does not explicitly teach
Determining an association between the first image pane and the first image series based on one or more user preferences
Reicher teaches
Determining an association between the first image pane and the first image series based on one or more user preferences
Par. [0035], “Next, at a step 204, display rules are provided with respect to the medical images. In one embodiment, the display rules may be user-defined allowing the user to determine the timing, positioning, and size of displayed matched images. For example, a user can define that matched medical images are all displayed concurrently on a display. Also, for example, a user can define that the most recent of the matched medical images are displayed on the left hand portion of the display and the other matched medical images are displayed in sequence on the right hand side of the display, the sequence advancing in response to user prompting. In one embodiment, the display rules include directives (timing, positioning, and size). As an example, directives can include the following for identifying location information: TOP_DISPLAY, BOTTOM_DISPLAY, RIGHT_DISPLAY, LEFT_DISPLAY, CENTER DISPLAY.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Cohen-Solal and Rolston the ability to determine the where to display the images in the image panes according to user preferences, as taught by Reicher, because it allows a user to set up the system so that the images are displayed to the user in a way that makes the images easy to view and compare (see Reicher, par. [0030]-[0031], [0034]-[0035])

Response to Arguments
112 Rejections
Applicant’s arguments and amendments, see Remarks, filed June 3, 2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 

Prior Art Rejections
Applicant's arguments filed June 3, 2022, have been fully considered but they are not persuasive. 

The Applicant asserts that the combination of the references do not teach all the limitations of the claimed invention. The arguments in support of this assertion are not persuasive.
The Applicant argues that the Rolston reference does not teach the limitations it is relied upon to teach (i.e., the third input in the independent claim). This argument is not persuasive.

The Applicant argues that Rolston is “used to cycle between stacks of content entities associated with completely different computer applications to provide an application management solution.” This is an incorrect description of how the Rolston reference was used in the rejection. In the rejection of claim 1, it explicitly states:
Although [Rolston] is not in the medical imaging field, it is considered analogous art because an interface that allows for the navigation between multiple stacks of applications where each stack comprising a plurality of cards provides a solution to a problem similar to navigating between different series of images where each series comprises a plurality of images, which would be identifying a way to easily navigate through multiple groups of individual, related entities.
The teachings of Rolston were relied upon not to teach the cycling between computer applications, but to teach the broader teaching of horizontally navigating between different groupings of data, each with multiple individual instances of data associated with them. Because of this, the arguments related to the use of multiple different computer applications or the need to cycle between different applications are not persuasive.
For at least the foregoing reasons, the arguments against the combination of Cohen-Solal and Rolston are not persuasive.

With respect to the arguments regarding whether the Rolston reference “is not equivalent to the functionality recited in Claim 1” (Remarks, pg. 13), these arguments are not persuasive. 
These arguments are directed towards arguing that Rolston does not teach limitations that Rolston is not relied upon to teach (i.e., the “replace”, “identify”, and “replace” steps). These arguments fail to address that these limitations are taught by the Cohen-Solal reference, and arguments against the Rolston reference specifically are examples of piecemeal analysis that fails to address the combination of the references used to make the rejection.
For at least these reasons, this argument is not persuasive.

For at least the foregoing reasons, the arguments against the prior art rejections are not persuasive. The 103 rejections of the claims will be sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686